DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest an image forming apparatus, comprising: a printing apparatus configured to form an image on a sheet based on an image forming condition; an image sensor configured to read an image for adjustment of the image forming condition, which is formed on the sheet by the printing apparatus; and at least one processor configured to: control the printing apparatus to form an image based on a print job; and control, when an interrupt print job to be processed by interrupting image formation based on the print job is requested, the printing apparatus to form an image corresponding to the interrupt print job by interrupting processing based on the print job, wherein the at least one processor is configured to: control the printing apparatus to create a first predetermined number of charts for adjustment obtained by forming the image for adjustment on the sheet before the processing is returned to the print job after end of processing based on the interrupt print job; and adjust the image forming condition based on a result of reading the image for adjustment of the first predetermined number of charts  for adjustment by the image sensor before the processing is returned to the print job.

Yamaguchi’720 shows interrupting a job for another and based on the job choosing when to execute it . Yamaguchi’720 do not include all the detailed combined limitations included in the claim including a an image sensor configured to read an image for adjustment of the image forming condition, which is formed on the sheet by the printing apparatus; and at least one processor configured to: control the printing apparatus to form an image based on a print job; and control, when an interrupt print job to be processed by interrupting image formation based on the print job is requested, the printing apparatus to form an image corresponding to the interrupt print job by interrupting processing based on the print job, wherein the at least one processor is configured to: control the printing apparatus to create a first predetermined number of charts for adjustment obtained by forming the image for adjustment on the sheet before the processing is returned to the print job after end of processing based on the interrupt print job; and adjust the image forming condition based on a result of reading the image for adjustment of the first predetermined number of charts  for adjustment by the image sensor before the processing is returned to the print job, therefore this claim is allowable.  
Shibaki’710 shows user selects whether an adjustment job is executed. Shibaki’710 do not include all the detailed combined limitations included in the claim including a an image sensor configured to read an image for adjustment of the image forming condition, which is formed on the sheet by the printing apparatus; and at least one processor configured to: control the printing apparatus to form an image based on a print job; and control, when an interrupt print job to be processed by interrupting image formation based on the print job is requested, the printing apparatus to form an image corresponding to the interrupt print job by interrupting processing based on the print job, wherein the at least one processor is configured to: control the printing apparatus to create a first predetermined number of charts for adjustment obtained by forming the image for adjustment on the sheet before the processing is returned to the print job after end of processing based on the interrupt print job; and adjust the image forming condition based on a result of reading the image for adjustment of the first predetermined number of charts  for adjustment by the image sensor before the processing is returned to the print job, therefore this claim is allowable.  
	Tao (US 2006/0215212 A1) shows in paragraphs [0044]-[0046] and Figure 2 shows image processing for calibration to be performed with job interruption for calibration. Tao do not include all the detailed combined limitations included in the claim including a an image sensor configured to read an image for adjustment of the image forming condition, which is formed on the sheet by the printing apparatus; and at least one processor configured to: control the printing apparatus to form an image based on a print job; and control, when an interrupt print job to be processed by interrupting image formation based on the print job is requested, the printing apparatus to form an image corresponding to the interrupt print job by interrupting processing based on the print job, wherein the at least one processor is configured to: control the printing apparatus to create a first predetermined number of charts for adjustment obtained by forming the image for adjustment on the sheet before the processing is returned to the print job after end of processing based on the interrupt print job; and adjust the image forming condition based on a result of reading the image for adjustment of the first predetermined number of charts  for adjustment by the image sensor before the processing is returned to the print job, therefore this claim is allowable.  


The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest an image forming apparatus, comprising: a printer configured to print an image on a sheet based on a printing condition, and convey the sheet in a conveyance path; an image sensor provided in the conveyance path and configured to read a test image on a sheet while the sheet having the test image is conveyed, the test image being printed by the printer; and a controller configured to: generate, in a case where a first print job in which a first image and the test image are printed is executed, the printing condition based on a reading result of the test image by the image sensor; control, in a case where a second print job in which a second image is printed without printing the test image is executed by interrupting an execution of the first print job, the printer to print another test image on another sheet between the end of an execution of the second print job and a resumption of the execution of the first print job; and -7- 55994995-v1generate the printing condition based on a reading result of the another test image by the image sensor before the resumption of the execution of the first print job.

Yamaguchi’720 shows interrupting a job for another and based on the job choosing when to execute it . Yamaguchi’720 do not include all the detailed combined limitations included in the claim including a an image sensor provided in the conveyance path and configured to read a test image on a sheet while the sheet having the test image is conveyed, the test image being printed by the printer; and a controller configured to: generate, in a case where a first print job in which a first image and the test image are printed is executed, the printing condition based on a reading result of the test image by the image sensor; control, in a case where a second print job in which a second image is printed without printing the test image is executed by interrupting an execution of the first print job, the printer to print another test image on another sheet between the end of an execution of the second print job and a resumption of the execution of the first print job; and -7- 55994995-v1generate the printing condition based on a reading result of the another test image by the image sensor before the resumption of the execution of the first print job, therefore this claim is allowable.  
Shibaki’710 shows user selects whether an adjustment job is executed. Shibaki’710 do not include all the detailed combined limitations included in the claim including a an image sensor provided in the conveyance path and configured to read a test image on a sheet while the sheet having the test image is conveyed, the test image being printed by the printer; and a controller configured to: generate, in a case where a first print job in which a first image and the test image are printed is executed, the printing condition based on a reading result of the test image by the image sensor; control, in a case where a second print job in which a second image is printed without printing the test image is executed by interrupting an execution of the first print job, the printer to print another test image on another sheet between the end of an execution of the second print job and a resumption of the execution of the first print job; and -7- 55994995-v1generate the printing condition based on a reading result of the another test image by the image sensor before the resumption of the execution of the first print job, therefore this claim is allowable.  

	Tao (US 2006/0215212 A1) shows in paragraphs [0044]-[0046] and Figure 2 shows image processing for calibration to be performed with job interruption for calibration. Tao do not include all the detailed combined limitations included in the claim including a an image sensor provided in the conveyance path and configured to read a test image on a sheet while the sheet having the test image is conveyed, the test image being printed by the printer; and a controller configured to: generate, in a case where a first print job in which a first image and the test image are printed is executed, the printing condition based on a reading result of the test image by the image sensor; control, in a case where a second print job in which a second image is printed without printing the test image is executed by interrupting an execution of the first print job, the printer to print another test image on another sheet between the end of an execution of the second print job and a resumption of the execution of the first print job; and -7- 55994995-v1generate the printing condition based on a reading result of the another test image by the image sensor before the resumption of the execution of the first print job, therefore this claim is allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675